Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The description of the plant as recited in the specification is as complete as is reasonably possible.  The closest prior art is the Plant Breeders’ Right (PBR) application as indicated on the enclosed UPOV sheet which is drawn to the claimed plant.  Applicant has claimed foreign priority to QZ PBR 2018/3131 application filed 11/29/2018. Although this case is examined under the provisions of AIA , this art listed on the “Notice of References Cited” is not cited under 102(a)(1) because the inventor is the same as the breeder listed on the PBR application and the publication date is less than a year prior to the foreign priority filing. As a result, an exception is deemed to be invoked under 102(b)(1)(A).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne Marie Grunberg/Primary Examiner, Art Unit 1661